379 F.2d 557
William Edward ROSE, Appellant,v.UNITED STATES of America, Appellee.
No. 21559.
United States Court of Appeals Ninth Circuit.
June 23, 1967.

Appeal from the United States District Court for the Southern District of California; Fred Kunzel, Judge.
Donald H. Freeman, National City, Cal., for appellant.
Edwin L. Miller, U. S. Atty., Phillip W. Johnson, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before BARNES and ELY, Circuit Judges, and HAUK, District Judge.
PER CURIAM:


1
The judgment of the district court is reversed upon the authority of Weissman v. United States, 373 F.2d 799 (9th Cir. 1967), and for the reasons therein disclosed. Upon remand, the indictment is to be dismissed.